Title: Thomas Jefferson to Gideon Granger, 20 September 1810
From: Jefferson, Thomas
To: Granger, Gideon


          
            Dear Sir
            Monticello Sep. 20. 10.
          
           I am just returned from a place I possess in Bedford county near Lynchburg, and where I pass certain portions of the year. it is the most valuable of my possessions, and will become the residence of the greater part of my family. as yet I am personally a stranger among the neighbors there, and have never had the opportunity of making myself personally acceptable to them by any particular service. it is so pleasant to possess the good will of those among whom we live that I have wished occasions of acquiring it, & one now offers particularly interesting to Lynchburg. these observations are premised to explain the motives of my application, and not to obtain any thing by which the general interest would suffer. if the case should involve that, your saying so will be the most acceptable answer you can give me. Lynchburg is perhaps the most rising place in the US.  it is at the head of the navigation of James river, & recieves all the produce of the Southwestern quarter of Virginia, & of all the counties adjacent on the North side of the river & west of the Blue ridge, and that part which is of it’s custom below the ridge is the most fertile part of our state.it ranks now next to Richmond in importance, & is already ahead of Petersburg, with the advantage of being rapidly rising while Petersburg is declining & will soon be swallowed up by Richmond.Lynchburg on the contrary has an union of interest with Richmond, & may be considered as it’s first great deposit. their concerns are almost identified and their intercourse (tho’ 130 miles apart) would be daily if the means were furnished. but there is but one post a week between them. this gives room for very injurious speculations & unfair practices; and for the constant emploiment of special & private expresses. one of these carrying to an individual in Lynchbg notice of an event come to hand in Richmond just after the departure of the regular post, gives that individual a whole week’s advantage of the market. it affects very much too their whole bank transactions. having no bank of their own, they do business with that of Richmond as regularly as if they were in Richmond. those directors sit once a week only, to wit, on Fridays from 10. to 3. aclock. but the Lynchburg post leaves Richmond at 11. aclock of that morning. the money discounted therefore always lies dead in bank a week. to remedy their situation they ask another post in the week, and in truth I suppose there is no place on the navigable waters of the Atlantic, of equal business, with but one post aweek.the amount of tobo alone laden from thence this year is 800,000 D. flour 100,000, & increasing rapidly. they manufacture in various articles to about 100,000.D. making in the whole 1,000,000 D. their numbers are about 1500. I was in their neighborhood a fortnight on my last visit. 14. families came to settle during that time, of merchants & mechanics. you may judge of it’s growth from such a circumstance as this. a shoemaker rents his front room (in a small wooden house) & his cellar for £100. lawful a year. I desired them to suggest to me in what way they could be best accomodated. they said a 2d mail stage would be necessary to bring their papers safe & dry. I told them at once that was out of the question, that something easier must be proposed.  they then said that they learned from their Postmaster that after April next it was intended that the mail stage, instead of coming by all the little towns on the river, Cartersville, New Canton, Bent creek Etc (the roads between which are over a continued succession of river cliffs, impracticable for a mail carriage) should come directly up the Buckingham road (which is on the ridge between James and Appamattox & Roanoke rivers, & a continued level) to Lynchburg; and that a horse mail should turn off from Powhatan C.H. go by those little towns & arrive at Lynchburg at the same hour withinwith the stage. instead of this they proposed that this horse mail should set out from Richmond 3. or 4. days later say on Monday or Tuesday come by those towns and arrive intermediately at Lynchburg. this would change the mail days for those little towns; but this is of no consequence, comparatively; for all of them together do not do as much business in a month as Lynchburg does often in one day. this then is what I have undertaken to submit to your consideration; to which if can be added a later hour of departure from Richmond on Fridays, it will greatly increase the measure of relief. all those little towns, adding to them Warren, Warminster, Madison, Columbia, Milton & Charlottesville are fast disappearing. in Madison there is not a single inhabitant left. the others may have 10. or 12. families on an average, each, half of them mere idlers. Richmond is swallowing them up, as, by a law of nature she must swallow them all up, with Petersburg, Ça ira Etc except Lynchburg on which she will ever mainly lean. the mail days & hours at Lynchburg are as follow.
          
            
              Richmond arrival.
              Monday 8. P.M. departure
              Monday 4. P.M.
            
            
              Charlottesville.
              Saturday. noon.
              Monday 9. P.M.
            
            
              Lexington.
              Thursday 8. P.M.
              Monday 9. P.M.
            
            
              Western
              Monday 6. P.M.
              Monday 9. P.M.
            
          
          I have now stated facts; you will decide on them with due respect to the general interest. may I ask the favor of you, when you shall have seen what you can do in the case consistently with right, to let the communication pass through me. I have candidly stated in the beginning of my letter, my sole motive for this, that I may acquire the good will of those among whom I pass a considerable time, not for any interested purpose, but merely to make myself happier. but whatever you do, I shall be satisfied it is right, and continue to retain unabated sentiments of esteem, attachment & respect for you.
          
            Th:
            Jefferson
        